Citation Nr: 0215024	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  95-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated January 3, 2001, which vacated 
a January 2000 Board decision and remanded the case for 
additional development.  The appeal arose from a June 1995 
rating decision by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Boston, Massachusetts.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  Persuasive medical evidence demonstrates the veteran's 
pancreatitis had its onset during active service.


CONCLUSION OF LAW

Chronic pancreatitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds VA has met the notice and duty 
to assist provisions contained in the new law.  In light of 
the notice and development action provided in this case and 
the favorable decision that follows, the Board also finds it 
is not prejudicial to the veteran to issue a decision at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Background

Service medical records dated in April 1958 show the veteran 
underwent corrective surgery for exotropia and that after 
surgery he developed symptoms of nausea, vomiting, diarrhea, 
and a 10 pound weight loss.  The veteran was evaluated and 
seven stool examinations for occult blood and three stool 
examinations for enteric pathogens were negative.  Additional 
tests, including a gastrointestinal series, barium enema, and 
chest X-ray examination, were also negative.  It was noted 
that the symptoms were probably due to nerves and would soon 
improve.  

A December 1958 report includes a diagnosis of psychogenic 
gastrointestinal reaction manifested by pain in the stomach.  
It was noted the veteran had been admitted for evaluation of 
diarrhea of approximately two weeks duration but that an 
examination was within normal limits.  Laboratory tests, 
including blood count, were normal or negative.  Examinations 
of stools for occult blood, ova, parasites, and bacterial 
cultures were negative.  A test for pancreatic function 
including glucose tolerance test, serum amylase, and lipase 
activity, and a Triolain test with the determination of fecal 
excretion of fat, were well within normal limits.  A 
neuropsychiatric examination at that time concluded that the 
veteran's diarrhea involved a psychogenic basis with probably 
very little organic basis.  The diagnosis was psychogenic 
gastrointestinal reaction manifested by abdominal pain and 
diarrhea.  In June 1959, a Physical Evaluation Board 
determined that the veteran was unfit to perform the duties 
of service due to psychogenic gastrointestinal reaction, 
chronic, moderate.

In an October 1962 rating decision, service connection was 
established for psychophysiologic gastrointestinal reaction 
manifested by diarrhea.  A 10 percent disability rating was 
assigned.

The veteran asserts that he developed pancreatitis as a 
result of experimental testing during active service in 1958.  
At a hearing before the undersigned Board Member in August 
1999, he stated that while he was stationed at the Quonset 
Point Naval Air Station he underwent a left eye operation and 
was asked to join a group for invasive radioactive testing.  
He stated that he was fed three meals a day laced with a 
radioactive fluid that tasted sweet or syrupy.  He stated 
that after one or two days he began having abdominal cramps.  
He reported he had been told they were doing a study of how 
radioactivity reacted in minor quantities.  He claimed that 
on the fifth day of testing he began to throw up blood and 
they immediately stopped all testing.  His symptoms at that 
time had included chronic diarrhea, cramps and an inability 
to hold down food.  He stated a diagnosis of gastrointestinal 
disorder had been provided but that due to inadequate 
technology they could not see that his pancreas was inflamed.  

In a June 1993 statement Dr. P. E. Kearney stated that the 
veteran had a history of chronic pancreatitis and that an 
abdominal computed tomography (CT) scan in July 1993 revealed 
calcifications within the pancreatic head and the uncinate 
process consistent with chronic pancreatitis.  It was noted 
the veteran required treatment with Pancrease for replacement 
of the pancreatic enzymes. 

Lay statements from the veteran's acquaintances, S.B. and 
A.G, noted they had served with the veteran and that he had 
undergone radioactive testing or experiments in 1958.  It was 
noted that the veteran had indicated that he had volunteered 
for a test to take radioactive solutions with each meal and 
that he had subsequently developed stomach pain and vomiting. 

In a September 1995 statement, Dr. Kearney stated that based 
upon the veteran's reported history it was possible he could 
have had an inflamed pancreas or pancreatitis related to some 
experimental treatment received in 1958.  It was noted that 
the veteran reported that after this therapy he developed 
hematemesis, diarrhea, and abdominal pain.

A VA gastroenterology examination in April 2002 noted a 
history of chronic pancreatitis.  The examiner commented that 
the veteran's record had been reviewed and that the evidence 
demonstrated a long history of gastrointestinal symptoms 
complicated by an allegation of a radioactivity trial and 
psychiatric hospitalization.  It was the examiner's opinion 
that the veteran had developed a gastrointestinal illness 
during military service with chronic and persisting symptoms 
and later evidence of chronic pancreatitis and pancreatic 
calcifications.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

In this case, based upon the evidence of record, the Board 
finds persuasive medical evidence demonstrates the veteran's 
pancreatitis is related to his active service.  Service 
medical records show the veteran was treated for 
gastrointestinal disorders during active service and 
persuasive post service medical evidence demonstrates his 
present chronic pancreatitis had its onset at that time.  
There is no contrary medical opinion of record.  Therefore, 
the Board finds that the evidence supports the veteran's 
claim that his chronic pancreatitis was incurred during 
active service.  Accordingly, entitlement to service 
connection for his chronic pancreatitis is warranted.


ORDER

Entitlement to service connection for pancreatitis is 
granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

